NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEUTSCHE BANK NATIONAL TRUST                    No.   14-17527
COMPANY, trustee of Securitized Asset
Backed Receivables LLC Trust 2007-NC2           D.C. No. 2:14-cv-01720-NVW
Mortgage-Pass Through Certificates, Series
2007-NC2,
                                                MEMORANDUM*
                Plaintiff-Appellant,

 v.

KENNETH MCLEOD; CAROL MCLEOD,
Husband and Wife; CIRCLE G AT RIGG'S
HOMESTEAD RANCH HOMEOWNERS
ASSOCIATION; UNKNOWN PARTIES,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                     Submission Deferred November 15, 2016
                          Resubmitted June 28, 2017**
                            San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: LUCERO,*** GRABER, and HURWITZ, Circuit Judges.

      Deutsche Bank National Trust Co. initiated judicial foreclosure proceedings

against Kenneth and Carol McLeod after they defaulted on a $771,000 home loan.

Because the McLeods had obtained a default judgment against Deutsche Bank in

separate state court proceedings, the district court dismissed Deutsche Bank’s

complaint as barred by res judicata and the Rooker-Feldman doctrine “without

prejudice to seeking relief from the Default Judgment from the state court.”

      The Arizona Court of Appeals has now concluded that the default judgment

was void ab initio. McLeod v. Deutsche Bank Nat’l Tr. Co., No. 1 CA-CV 15-0504,

2017 WL 2189498, at *4-5 ¶¶ 20-21, 26 (Ariz. Ct. App. May 18, 2017)

(unpublished). We therefore vacate the district court’s judgment and remand for

further proceedings in light of the decision of the state court.

      Each party is to bear its own costs on appeal.

      VACATED AND REMANDED.




      ***
            The Honorable Carlos F. Lucero, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.

                                           2